UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK



MICHAEL JAMAL WILLIAMS,

                              Plaintiff,
v.
                                                              16-CV-1042A(Sr)
SCOTT PERRY, et al.,

                              Defendants.



                                   DECISION AND ORDER

               Whereas, Matthew J. Smith, Esq., Rupp, Baase, Pfalzgraf & Cunningham

LLC. Has been appointed to represent plaintif f in this matter, pro bono,;and

               Whereas, this matter is ready for trial;

               It Is Hereby Ordered, that the New York State Department of Corrections

and Community Supervision (“NYSDOCCS”), permit counsel to communicate with

plaintiff, Michael Jamal Williams, DIN # 10-B-1768, by legal calls which exceed the

frequency and duration limitations set forth in NYSDOCCS directives, at mutually

agreed upon dates and times, subject to the reasonable administrative needs of the

facility at which plaintiff resides.


               SO ORDERED.

DATED:         Buffalo, New York
               September 9, 2019

                                                   s/ H. Kenneth Schroeder, Jr.
                                                  H. KENNETH SCHROEDER, JR.
                                                  United States Magistrate Judge
